Citation Nr: 1533176	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  99-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to December 4, 1995, for the grant of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to December 4, 1995, for the grant of a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1969.  

This matter is on appeal from rating decisions in April 1996 and May 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The Veteran testified before the undersigned Veterans Law Judge in May 2000.  A transcript of the hearing is of record.

An appeal on the issue of entitlement to service connection for shrapnel injuries was also perfected by the Veteran and previously remanded by the Board.  However, in a July 2014 decision, he was granted service connection for these disorders.  This represents a full grant of the benefits sought on appeal, and these matters are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

By way of history, the Veteran was granted entitlement to service connection for an acquired psychiatric disorder in an April 1996 Rating Decision, effective December 4, 1995.  While he submitted a timely Notice of Disagreement to the assigned effective date in April 1996, no Statement of the Case was completed in response until June 2013.  After this and all other necessary development was completed, the Board denied entitlement to an earlier effective date for service connection for an acquired psychiatric disorder in a January 2014 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in a May 2015 Order, vacated the Board's decision for reconsideration and further development as necessary. 

As for TDIU, the Veteran was granted entitlement to this benefit in a May 2003 Rating Decision, effective December 4, 1995.  The Veteran disagreed with the assignment of this effective date and, after an appeal was perfected, the Board denied entitlement to an earlier effective date for TDIU in December 2004.  The Veteran appealed this decision to the Court which, in a May 2006 Order, vacated the Board's decision and remanded for further development and adjudication of this and other claims.  

After remanding the issue for further development in October 2007 and May 2011, the Board again denied entitlement to an earlier effective date for TDIU in a January 2014 decision.  The Veteran again appealed this Board decision to the Court which, in a May 2015 Order, again vacated and remanded this issue for further development as well as readjudication of his acquired psychiatric disorder claim.  

The issue of entitlement to an effective date prior to December 4, 1995 for entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

On February 16, 1984, the RO received a statement by the Veteran that indicates the desire to seek service connection for an acquired psychiatric disorder and is sufficient to constate a formal claim for benefits.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date of February 16, 1984, but no earlier, for the grant of service connection for an acquired psychiatric disorder, claimed as PTSD, have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2014); 38 C.F.R. §§ 3.1(r), 3.155, 3.350, 3.351, 3.352, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's appeal arises from his disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and attempted to obtain records submitted in conjunction with a claim to the Social Security Administration (SSA).  While these efforts were unavailing, the duty to assist has been met in this regard.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Date

The evidence of record reflects that the Veteran served on active duty in the Navy, and was the lone survivor of a Naval aircraft crash in August 1962, resulting in the deaths of 12 fellow crewmembers.  As a result of the mishap as well as the combined effects of his resulting physical injuries, he was granted service connection for an acquired psychiatric disorder in an April 1996 Rating Decision, effective December 4, 1995.  In April 1996, he submitted a timely Notice of Disagreement, asserting that it should be effective since the time of the incident in 1962, as this was the time his symptoms began.  

The effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2014).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).

When granting service connection for an acquired psychiatric disorder, the RO assigned an effective date of December 4, 1995, based on a claim from the Veteran that was received by the RO on that date.  However, the evidence of record includes evidence from February 1984 that, in the Board's view, indicate a previous desire to seek benefits for psychiatric symptoms.  Specifically, in February 1984, he stated that his "mental and physical health" was being affected by his service-connected disabilities.  On this occasion, he also mentioned "mental anguish" over the accident.  This statement was received in the RO on February 16, 1984. 

It is VA policy that a veteran's claims be interpreted broadly, in order to maximize the benefits available to him.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  In this case, while the Veteran statement is not a necessarily a precise or unequivocal intent to submit a claim, it was sufficient enough that the RO had notice that the intent was reasonably there.  Recognition is given to the fact that, under 38 C.F.R. § 3.155, the statement constitutes an informal claim at best.  However, the evidence does not indicate that the Veteran was ever sent a formal claim form, which would have clarified the ambiguity and given him one year to clarify himself.  In such cases, the informal claim must be accepted, as a matter of law, as the date of his "claim" or "application" for purposes of determining an effective date.  Servello v. Derwinski, 3 Vet. App. 196 (1992).  Therefore, the Board finds that, for effective date purposes, the Veteran's February 16, 1984, statement constitutes the date of receipt of a claim of entitlement to service connection for an acquired psychiatric disorder. 

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of an intent to file a claim for benefits prior to February 16, 1984.  However, a review of the record fails to show that the RO received a claim or informal written communication indicative of the Veteran's desire to seek service connection for an acquired psychiatric disorder.  Indeed, the only communication in the year prior to February 16, 1984, is a change of address form from June 1983.  

The Board does note that the Veteran completed a VA examination form in May 1979, where he stated that he had a "nervous condition" resulting from his tinnitus.  However, this statement made to a medical examiner cannot constitute a claim for benefits.  While examination reports may on some occasions constitute a claim for benefits, medical reports may not be accepted as a claim where there has not been a prior allowance or disallowance of a formal claim.  38 C.F.R. § 3.157(b) (2014); Crawford v. Brown, 5 Vet. App. 33 (1993).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006).  

Therefore, when reviewing the record as a whole, the Board determines that an effective date of February 16, 1984, but no earlier, is warranted for the grant of service connection for an acquired psychiatric disorder.  


ORDER

An effective date of February 16, 1984, but no earlier, for the grant of service connection for an acquired psychiatric disorder, claimed as PTSD, is granted.    


REMAND

Having determined that an earlier effective date is warranted for the Veteran's acquired psychiatric disorder, this constitutes a material change in his disability picture such that it would be prejudicial to adjudicate whether an earlier effective date is warranted for TDIU without initial review by the RO.  The Veteran should also be afforded the opportunity to submit any additional evidence to support this aspect of the claim. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate period of time to submit any additional records or statements that may support his claim for TDIU for the period prior to December 4, 1995.

2. Thereafter, readjudicate the issue of entitlement to an effective date prior to December 4, 1995, for the grant of TDIU.  In so doing, undertake any additional development deemed necessary.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


